DETAILED ACTION
Claims 1-20 are currently presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter that has not been previously considered or examined. As the subject matter of the newly amended claims has not been previously considered or examined, the Examiner believes all of Applicant’s arguments are addressed by the updated 103 rejection below. See 103 rejection below.
In response to applicant's argument that the Li, Dadd and Boyd references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Li and Dadd references are related to the comparison and matching of simulated and 
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 14 and 20  rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. “A Methodology for Modeling Dynamic and Static Power Consumption for Multicore Processors” (hereinafter “Goel”), in view of Li et al. “Development and Validation of a Microcontroller Model for EMC” (hereinafter “Li”), in view of Dadd USPPN 2004/0119434, in view of Nabeshima et al. “On-chip Power Integrity Evaluation System” (hereinafter “Nabeshima”), in view of Chandra USPPN 2009/0224356.
Regarding claim 1, Goel teaches A method of generating a chip power model (CPM) for a chip, comprising: (Page 277, Section E, A total chip power model is created)
stressing the chip … for the known future use of the chip by modifying a plurality of stress factor parameters; (Page 274 Uncore Dynamic Power Model Right Column, Figure 6, An activity factor, capacitance, voltage, increased temperature and frequency (stress factors) are applied to the core of a chip to determine the power of that core; the temperature it applied to the maximum of the scale for use of the chip)
the stress factor parameters including input voltage, input current, …, activity factor of individual blocks, and temperature conditions; (Equations 1 and 14, Figure 6, The chip is stressed using input voltage, input current, activity factor, and temperature conditions)
capturing and storing a measured waveform of the … stressed chip; (Figures 5 and 6, Waveforms, both measured and estimated, showing the power output in relation to time and temperature are shown )
	generating the CPM with the measured waveform of the … stressed chip, … a power model for the chip …(Page 277, Section E, Figure 6, A chip power model for the CPU is created using the measured dynamic, static, and miscellaneous power consumption)
	capturing and storing a simulation waveform from the generated CPM; (Figures 5 and 6, Page 273 Left Column Second and Third paragraphs, Right Column Second and Last Paragraphs, The power waveforms are estimated and stored to be compared to the measured waveforms.)
	comparing the measured waveform and the simulation waveform; and (Page 277 and 278, Section 3, Validation, The measured power is used to verify the modeled power estimates)
iteratively modifying at least one parameter of the CPM (Page 276, Right Column Last Paragraph, At each voltage the package temperature is varied using a hot-air gun)
Goel does not explicitly teach, determining a current profile measurement on a validation board for the chip; determine a worst case expected operating scenario for known future use of the chip based on the user specifications for how the chip will be used; stressing the chip to the worst case expected operating scenario … based on the user specifications, the stress factor parameters including …, simultaneous switching outputs,…; capturing and storing a measured waveform of the worst case … with the modified stress parameters for the worst case expected operating scenario;  generating the CPM with the measured waveform of the worst case…; a static timing analysis of the chip, … and a chip resistor/capacitor model; when the measured waveform and the simulation waveform do not match, iteratively modify … until the measured waveform and the simulation waveform match to within a predetermined tolerance.
	Li teaches determining a current profile measurement on a validation board for the chip; (Figure 3, Page 2 Left Column First paragraph, A test board is used to capture current demand waveforms along with the resistance-capacitance- inductance network per pin or pin group)

Examiner’s Note: Li is used for a more explicit recitation of the claimed subject matter. However it is noted that the Goel reference is also performing the claimed function as measurements are taken of a chip on a printed circuit board which can be interpreted as a 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Li with Goel as both references deal with the creation of a chip power model, in order to implement a system that determines a current profile of a chip on a validation board. Li would modify Goel by placing the chip under test on a validation board and taking a current measurement. The benefit of doing so is the model can yield improved prediction of noise at high frequencies and to deliver better estimates of near electric and magnetic field coupling from the ICs. (Li Right Column Last Sentence Second Paragraph) 
The combination of Goel and Li does not explicitly teach determine a worst case expected operating scenario for known future use of the chip based on the user specifications for how the chip will be used; stressing the chip to the worst case expected operating scenario … based on the user specifications, the stress factor parameters including … input current, simultaneous switching outputs,…; capturing and storing a measured waveform of the worst case … with the modified stress parameters for the worst case expected operating scenario; generating the CPM with the measured waveform of the worst case…; a static timing analysis of the chip, … and a chip resistor/capacitor model; when the measured waveform and the simulation waveform do not match, iteratively modify … until the measured waveform and the simulation waveform match to within a predetermined tolerance.
Chandra teaches determine a worst case expected operating scenario for known future use of the chip based on the user specifications for how the chip will be used; ([0051], 

Examiner’s Note: The specification discusses “worst case scenario” as being tailored for the conditions and operations of the chip. (Specification as filed [0026]) As shown in Chandra, the maximum and minimum conditions are tailored to the operations of the chip including frequency, temperature, operating frequency, leakage current, power consumption, temperature gradient and absolute temperature. (Chandra [0022], [0037], [0061], [0090]) Additionally the specification states, “the expected worst case operational parameters will be known.” Here the minimum and maximum temperature are being used to stress the chip during thermal analysis (Chandra [0061]), which is being interpreted as stressing the chip to a worst case operating scenario based on user specification inputted by the designed (Chandra [0051] and [0054]) under the broadest reasonable interpretation. Additionally, stressing to a known operating scenario is stressing to a known future use of the chip.

stressing the chip to the worst case expected operating scenario … based on the user specifications, ([0051], [0054], [0061] the thermal design description stresses the chip to a maximum or minimum temperature using the description from the designer)
capturing and storing a measured waveform of the worst case … with the modified stress parameters for the worst case expected operating scenario; ([0061],[0062], As temperature is varied, an analyzer records waveforms of the chip throughout the thermal analysis)
generating the CPM with the measured waveform of the worst case…; a static timing analysis of the chip, … and a chip resistor/capacitor model; ([0044], [0055], [0060], Power models of the chip, as well as a static timing analysis and resistor capacitor model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Chandra with Goel and Li as the references deal with the modeling a system, in order to implement a system that stresses a chip to a worst case operating scenario to create power models and resistor capacitor models and static timing analysis files. Chandra would modify Goel and Li by providing a system that stresses a chip to a worst case operating scenario to create power models and resistor capacitor models and static timing analysis files. The benefit of doing so is increased performance, reliability, and other related metrics by performing a multi-dimensional thermally aware analysis of a design of an electronic component in relation to an assumed operating environment can be achieved. (Chandra [0037])
The combination of Goel, Li and Chandra does not explicitly disclose the stress factor parameters including … simultaneous switching outputs, when the measured waveform and the simulation waveform do not match, iteratively modifying at least one parameter … until the measured waveform and the simulation waveform match sufficiently to end the iterative process.
Nabeshima teaches the stress factors having parameters including … simultaneous switching outputs, (Abstract, Introduction, SSO noise monitoring, Figure 9, SSO is a factored into the chip output)

	The combination of Goel, Li, Chandra and Nabeshima does not teach when the measured waveform and the simulation waveform do not match, iteratively modifying at least one parameter … until the measured waveform and the simulation waveform match sufficiently to end the iterative process.
Dadd teaches when the measured waveform and the simulation waveform do not match, iteratively modifying at least one parameter … until the measured waveform and the simulation waveform match sufficiently to end the iterative process. ([0042], The output waveform of the model is provided to a waveform comparator which compares it with the input measured waveform. This optimization process is repeated to improve the parameters, either until a set level of similarity between the two waveforms is attained, or until a set number of iterations have been completed by the optimization algorithm.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Dadd with Goel, Li, Chandra and Nabeshima as the references deal with the comparison of measured and simulated waveforms, in order to implement a 

Examiner’s Note: Dadd also teaches the comparing step, [0042], as the waveforms need to be compared in order to modify them when they don’t match. 

Regarding claim 2, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 1. Goel teaches adjusting at least one of the stress factor parameters; (Figures 5 and 6, Page 274, Right Column Second Paragraph, Page 276 Right Column Last Paragraph, Eq 14, The activity factor is checked by varying the frequency, and is adjusted for each core state; the temperature of the board is adjusted for each voltage up to 80C as shown by the figures)
determining whether a desired stress level has been achieved; (Figures 5 and 6, Page 274, Right Column Second Paragraph, Page 276 Right Column Last Paragraph, Eq 14, The boards are heated until they reach 80C)
and iteratively adjusting at least one of the stress factor parameters when the desired stress level has not been achieved. (Figures 5 and 6, Page 274, Right Column Second 

Regarding claim 3, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 2. Goel teaches adjusting at least one of the stress factors parameters comprises adjusting at least one of an activity factor of an individual block of the chip, (Right Column Second Paragraph, Eq 14, The activity factor is adjusted for each chip state)
…, or an ambient temperature. (Figures 5 and 6, Page 276 Right Column Last Paragraph, The temperature of the chip is heated from ambient to 80C)

Regarding claim 4, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 1. Goel teaches wherein iteratively modifying at least one parameter of the CPM comprises at least one of: adjusting an area under a curve of the simulation waveform when the area under the curve of the simulation waveform differs from an area under a curve of the measured waveform; or (Figures 5 and 6, Page 274, Right Column Second Paragraph, Equations 2-14, Section E Total Chip Power model.  Section III Validation, As the frequency, temperature, activity factor of the core, and voltage are modified the area under the curve is changed to match the estimated waveform to the measured waveform)

Examiners Note: This is additionally taught by Dadd in [0042] as a parameter is iteratively modified to match the waveforms. By matching the waveforms, the area under the waveform is modified.

Regarding claim 5, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 4. Goel teaches wherein adjusting an area under the curve of the simulation waveform comprises: decreasing the area under the curve of the simulation waveform when the area under the curve of the simulation waveform is greater than the area under the curve of the measured waveform. (Figures 5 and 6, Page 274, Right Column Second Paragraph, Equations 2-14, Section E Total Chip Power model.  Section III Validation, As the frequency, temperature, activity factor of the core, and voltage are modified the area under the curve is changed to match the estimated waveform to the measured waveform)

Examiners Note: This is additionally taught by Dadd in [0042] as a parameter is iteratively modified to match the waveforms. By matching the waveforms, the area under the waveform is modified.

Regarding claim 6, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 5. Goel teaches wherein decreasing the area under the curve of the simulation waveform comprises reducing an activity factor (Page 274, Figures 5 and 6, The activity factor and capacitance are varied to match the waveforms)
The combination of Goel, Li, Nabeshima and Dadd does not explicitly teach reducing an activity factor in a static timing analysis file for the CPM.
Chandra teaches reducing an activity factor in a static timing analysis file for the CPM. ([0055], [0063], [0065], Circuit and logic simulation, as well as static timing analysis (STA) is 
	
Regarding claim 8, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 4. Goel teaches wherein adjusting an area under the curve of the simulation waveform comprises: increasing the area under the curve of the simulation waveform when the area under the curve of the simulation waveform is less than the area under the curve of the measured waveform. (Figures 5 and 6, Page 274, Right Column Second Paragraph, Equations 2-14, Section E Total Chip Power model.  Section III Validation, As the frequency, temperature, activity factor of the core, and voltage are modified the area under the curve is changed to match the estimated waveform to the measured waveform)

Examiners Note: This is additionally taught by Dadd in [0042] as a parameter is iteratively modified to match the waveforms. By matching the waveforms, the area under the waveform is modified.

Regarding claim 9, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 8. Goel teaches wherein increasing the area under the curve of the simulation waveform comprises increasing an activity factor (Page 274, Figures 5 and 6, The activity factor and capacitance are varied to match the waveforms)
increasing an activity factor in a static timing analysis file for the CPM.
Chandra teaches increasing an activity factor in a static timing analysis file for the CPM. ([0055], [0063], [0065], Circuit and logic simulation, as well as static timing analysis (STA) is conducted on a system with an activity factor determined from transient information regarding heat Source behavior, as transistors and interconnect (including resistive, capacitive, and inductive effects) typically dissipate more power (as heat) when changing state more often.)

Regarding claim 11, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 4. Goel teaches wherein adjusting a peak amplitude of the simulation waveform comprises: decreasing the peak amplitude of the simulation waveform when the peak amplitude of the simulation waveform is greater than the peak amplitude of the measured waveform. (Figures 5 and 6, Page 274, Right Column Second Paragraph, Equations 2-14, Section E Total Chip Power model.  Section III Validation, As the frequency, temperature, activity factor of the core, and voltage are modified the peak amplitude of the waveform is changed to match the estimated waveform to the measured waveform)

Examiners Note: This is additionally taught by Dadd in [0042] as a parameter is iteratively modified to match the waveforms. By matching the waveforms, the peak amplitude of the waveform is changed.

Regarding claim 14, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 4. Goel teaches wherein adjusting a peak amplitude of the simulation waveform comprises: increasing the peak amplitude of the simulation waveform when the peak amplitude of the simulation waveform is less than the peak amplitude of the measured waveform. (Figures 5 and 6, Page 274, Right Column Second Paragraph, Equations 2-14, Section E Total Chip Power model.  Section III Validation, As the frequency, temperature, activity factor of the core, and voltage are modified the peak amplitude of the waveform is changed to match the estimated waveform to the measured waveform)

Examiners Note: This is additionally taught by Dadd in [0042] as a parameter is iteratively modified to match the waveforms. By matching the waveforms, the peak amplitude of the waveform is changed.

In regards to claim 20, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Chandra, in view of Dadd, in view of Nabeshima.

Regarding claim 17, Goel teaches A method of generating a power model for a chip, comprising: (Page 277, Section E, A total chip power model is created)
stressing the chip with a plurality of operational parameters simulating … real world operation scenario for known future use of the chip using a plurality of stress factors; (Page 274, Figure 6, An activity factor, capacitance, voltage, increased temperature and frequency (stress factors) are applied to the core of a chip to determine the power of that core; the temperature it applied to the maximum of the scale)
the stress factor parameters including input voltage, input current,…, activity factors of individual blocks, and temperature conditions (Equations 1 and 14, Figure 6, The chip is stressed using input voltage, input current, activity factor, and temperature conditions)
generating a power profile for the chip; (Page 277, Section E, A chip power model for the CPU is created using the measured dynamic, static, and miscellaneous power consumption)
generating a preliminary chip power model including a timing model using the generated power profile, the plurality of operational parameters, (Figures 5-6, 9-10,Page 274, Page 277, Section E, A chip power model for the CPU is created using the measured dynamic, static, and miscellaneous power consumption over a determined execution time (timing model), input voltages and currents are included in the model)
comparing current waveforms of the chip power model (Page 277 and 278, Section 3, Validation, The measured power is used to verify the modeled power estimates)
Goel does not teach stressing the chip with a plurality of operational parameters simulating a worst case… based on user specifications for how the chip will be used, by modifying a plurality of stress factor parameters based on user specifications, the stress factor parameters including simultaneous switching outputs; measuring deviation of current waveforms of the worst case stressed chip with the modified stress factor parameters for the worst case real world operation scenario from known current waveforms; generating a preliminary chip power model including a timing model using … a static timing analysis, a chip resistor/capacitor model; comparing … waveforms … the known current waveforms; modifying the timing model when the waveforms of the chip power model and the known current waveforms differ by more than a predetermined amount; and repeating comparing and modifying until the waveforms of the chip power model and the known current waveforms do not differ by more than the predetermined amount.
Chandra teaches stressing the chip with a plurality of operational parameters simulating a worst case… based on user specifications for how the chip will be used, ([0022], [0051], [0054], [0061] the thermal design description stresses the chip to a maximum or minimum temperature using the description from the designer)

Examiner’s Note: The specification discusses “worst case scenario” as being tailored for the conditions and operations of the chip. (Specification as filed [0026]) As shown in Chandra, the maximum and minimum conditions are tailored to the operations of the chip including frequency, temperature, operating frequency, leakage current, power consumption, temperature gradient and absolute temperature. (Chandra [0022], [0037], [0061], [0090]) Additionally the specification states, “the expected worst case operational parameters will be known.” Here the minimum and maximum temperature are being used to stress the chip during thermal analysis (Chandra [0061]), which is being interpreted as stressing the chip to a worst case operating scenario based on user specification inputted by the designed (Chandra 

by modifying a plurality of stress factor parameters based on user specifications, ([0022], [0061],[0062], Temperature, frequency and power consumption is varied throughout the thermal analysis)
measuring deviation of current waveforms of the worst case stressed chip with the modified stress factor parameters for the worst case real world operation scenario from known current waveforms; ([0061],[0062], As temperature is varied, an analyzer records and measures changes in waveforms of the chip throughout the thermal analysis)
generating a preliminary chip power model including a timing model using … a static timing analysis, a chip resistor/capacitor model; ([0044], [0055], [0060], Power models of the chip, as well as a static timing analysis and resistor capacitor model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Chandra with Goel as the references deal with the modeling a system, in order to implement a system that stresses a chip to a worst case operating scenario to create power models using resistor capacitor models and static timing analysis files. Chandra would modify Goel by providing a system that stresses a chip to a worst case operating scenario to create power models and resistor capacitor models and static timing analysis files. The benefit of doing so is increased performance, reliability, and other related metrics by performing a multi-dimensional thermally aware analysis of a design of an electronic component in relation to an assumed operating environment can be achieved. (Chandra [0037])
the stress factor parameters including simultaneous switching outputs; comparing … waveforms … the known current waveforms; modifying the timing model when the waveforms of the chip power model and the known current waveforms differ by more than a predetermined amount; and repeating comparing and modifying until the waveforms of the chip power model and the known current waveforms do not differ by more than the predetermined amount.
Nabeshima teaches the stress factor parameters including simultaneous switching outputs, (Abstract, Introduction, SSO noise monitoring, Figure 9, SSO is a factored into the chip output)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nabeshima with Goel and Chandra as the references deal with the comparison of measured and simulated waveforms, in order to implement a system that includes simultaneous switching outputs as a stress parameter. Nabeshima would modify Goel and Chandra, by including simultaneous switching outputs as an additional stress parameter. The benefit of doing so is a CPM model of the test chip can be created that has a good agreement with measured results. (Nabeshima Summary)
The combination of Goel, Chandra and Nabeshima does not explicitly teach measuring deviation of current waveforms of the worst case stressed chip from known current waveforms; comparing … waveforms … the known current waveforms; modifying the timing model when the waveforms of the chip power model and the known current waveforms differ by more than a predetermined amount; and repeating comparing and modifying until the waveforms of the chip power model and the known current waveforms do not differ by more than the predetermined amount.
Dadd teaches measuring deviation of current waveforms of the worst case stressed chip from known current waveforms; (Figure 8, [0033], [0042], [0122], the deviation between measured and simulated waveforms is calculated)
comparing … waveforms … the known current waveforms; (Figure 8, [0033], [0042], [0122], Output waveforms are compared by the waveform comparator)
modifying the timing model when the waveforms of the chip power model and the known current waveforms differ by more than a predetermined amount; (Figure 8, [0033], [0042], [0122], One or more of the model parameters is modified to improve the match-i.e. to improve the Similarity of the model to the linear motor So that the predicted current correlates better with the measured current.)
and repeating comparing and modifying until the waveforms of the chip power model and the known current waveforms do not differ by more than the predetermined amount. (Figure 8, [0033], [0042], [0122], This optimization process is repeated to improve the parameters until a level of similarity is achieved)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Dadd with Goel, Chandra and Nabeshima as the references deal with simulated waveforms, in order to implement a system that modifies the parameters of the model iteratively until the measured and simulated waveforms match. Dadd would modify Goel, Chandra and Nabeshima by providing an iterative process to match the waveforms. The benefit of doing so is the parameters of the model can be improved. These 
	
Regarding claim 18, the combination of Goel, Chandra, Nabeshima and Dadd teach the limitations of claim 17. The combination of Goel, Chandra and Nabeshima does not explicitly disclose wherein comparing the current and known current waveforms comprises comparing area and peak amplitude of the current and known waveforms
Dadd teaches wherein comparing the current and known waveforms comprises comparing area and peak amplitude of the current and known waveforms (Figure 8, [0033], [0042], [0122], Output waveforms are compared by the waveform comparator)

Examiner’s Note: By comparing the waveforms to ensure that they match, the area and peaks are compared. Additionally, this taught by the Goel reference in that measured and estimated waveforms are compared. For purposes of compact prosecution, the Dadd reference was used as it provides a more explicit recitation.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Chandra, in view of Dadd, in view of Nabeshima, in view of Li.
Regarding claim 19, the combination of Goel, Chandra, Dadd, and Nabeshima and teach the limitations of claim 17. Goel, Dadd and Nabeshima do not explicitly teach generating a power library file using the plurality of stress factors and a determined current and voltage; generating a static timing analysis (STA) file using the plurality of stress factors and the determined current and voltage; and generating a switching pattern using the plurality of stress factors and the determined current and voltage.
Chandra teaches generating a static timing analysis (STA) file using the plurality of stress factors and the determined current and voltage; ([0055], [0061], [0063], [0065], Circuit and logic simulation, as well as static timing analysis (STA) is conducted on a system with an activity factor determined from transient information regarding heat Source behavior, as transistors and interconnect (including resistive, capacitive, and inductive effects) typically dissipate more power (as heat) when changing state more often.)
and generating a switching pattern using the plurality of stress factors and the determined current and voltage. ; ([0055], [0061], [0063], [0065], switching duty cycles that effect the activity factor are determined)
The combination of Goel, Chandra, Dadd, and Nabeshima does not explicitly teach generating a power library file using the plurality of stress factors and a determined current and voltage;
Li teaches generating a power library file using the plurality of stress factors and a determined current and voltage; (Page 2, Left column Second paragraph, An Apache Power Library (APL) which is responsive to the power supply variation of each component along with the input transition time and output loading condition. The intrinsic and output loading capacitance of each component, the intentional decoupling capacitance, and the parasitic capacitance of the power/ground network are taken into account. )
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Li with Goel, Nabeshima and Dadd as the references deal  

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Li, in view of Dadd, in view of Nabeshima, in view of Chandra and in further view of Ye et al. “Time-Domain Segmentation based Massively Parallel Simulation for ADCs”, (hereinafter “Ye”)

Regarding claim 12, the combination of Goel, Li, Chandra, Nabeshima and Dadd teach the limitations of claim 11. The combination of Goel, Li, Nabeshima and Dadd does not explicitly teach wherein decreasing the area under the curve of the simulation waveform comprises reducing an overlap time in a static timing analysis file for the CPM. 
Chandra teaches a static timing analysis file for the CPM. ([0055], [0061], [0063], [0065], Circuit and logic simulation, as well as static timing analysis (STA) is conducted on a system with an activity factor determined from transient information regarding heat Source behavior, as transistors and interconnect (including resistive, capacitive, and inductive effects) typically dissipate more power (as heat) when changing state more often.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Chandra with Goel, Li, Nabeshima and Dadd as the references 
The combination of Goel, Li, Nabeshima, Dadd and Chandra does not explicitly teach wherein decreasing the area under the curve of the simulation waveform comprises reducing an overlap time
Ye teaches wherein decreasing the area under the curve of the simulation waveform comprises reducing an overlap time (Algorithm 1, Page 2 Right Column Second Paragraph, Section 3.3, Page 4 Right Column First Paragraph, The overlap time is adjusted to ensure the waveforms converge, which changes the area under the curve) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ye Goel, Li, Nabeshima, Dadd and Chandra as the references deal with the modeling a system, in order to implement a system that includes adjusts overlap time to ensure waveforms converge. Ye would modify Goel, Li, Nabeshima, Dadd and Chandra by providing overlap time as an adjustment factor to help make the waveforms converge. The benefit of doing so is the implementation is extremely simple as the proposed approach provides orthogonal speed-ups with other parallelization techniques, and no modification to simulator is needed. (Ye Conclusion)

Regarding claim 15, the combination of Goel, Li, Nabeshima, Boyd and Dadd teach the limitations of claim 14. The combination of Goel, Li, Nabeshima and Dadd does not explicitly teach wherein increasing the peak amplitude of the simulation waveform comprises increasing an overlap time in a static timing analysis file for the CPM. 
Chandra teaches a static timing analysis file for the CPM. ([0055], [0061], [0063], [0065], Circuit and logic simulation, as well as static timing analysis (STA) is conducted on a system with an activity factor determined from transient information regarding heat Source behavior, as transistors and interconnect (including resistive, capacitive, and inductive effects) typically dissipate more power (as heat) when changing state more often.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Chandra with Goel, Li, Nabeshima and Dadd as the references deal with the modeling a system, in order to implement a system that includes a static timing analysis file and a switching pattern. Chandra would modify Goel, Li, Nabeshima and Dadd by providing a static timing analysis file and a switching pattern. The benefit of doing so is increased performance, reliability, and other related metrics by performing a multi-dimensional thermally aware analysis of a design of an electronic component in relation to an assumed operating environment can be achieved. (Chandra [0037])
The combination of Goel, Li, Nabeshima, Dadd and Chandra does not explicitly teach wherein increasing the peak amplitude of the simulation waveform comprises increasing an overlap time
Ye teaches wherein increasing the peak amplitude of the simulation waveform comprises increasing an overlap time (Algorithm 1, Page 2 Right Column Second Paragraph, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ye with Goel, Li, Nabeshima, Dadd and Chandra as the references deal with the modeling a system, in order to implement a system that includes adjusts overlap time to ensure waveforms converge. Ye would modify Goel, Li, Nabeshima, Dadd and Chandra by providing overlap time as an adjustment factor to help make the waveforms converge. The benefit of doing so is the implementation is extremely simple as the proposed approach provides orthogonal speed-ups with other parallelization techniques, and no modification to simulator is needed. (Ye Conclusion)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkaraju et al. USPPN 2017/0083651: Also teaches the matching of waveforms by computing a deviation between a first and second waveform.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/M.E.C./Examiner, Art Unit 2128     

/BRIAN S COOK/Primary Examiner, Art Unit 2127